DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants claim of foreign priority.

Election/Restrictions
Applicant's election with traverse of Group I, claims 36-56 in the reply filed on 08/24/2021 is acknowledged.  The traversal is on the ground(s) that the independent claims 36, 60, and 61 have been amended so that the group of selected surface antigens comprises CD14, CD34, CD45, and CD45RA. Applicant argues that since CD45RA is not taught by Centeno that the special technical feature is not taught by the art.  This is not found persuasive because Centeno teaches that mesenchymal stem cells can be isolated by negative selection using antibodies targeting CD14, CD34, and CD45. As discussed in the previous office action (Page 4 of office action dated 03/24/2021), it was known in the art that antibodies are capable of recognizing more than one isoform of a particular protein. Therefore, negative selection of CD45+ cells with antibody mediated methods would also remove additional CD45 family members, such as CD45RA. Regardless, the claims require that depletions occur for cells expressing at least ONE surface antigen of a group of selected surface antigens, the selected surface antigens comprising CD14, CD34, CD45, and CD45RA, of which Centeno explicitly teaches three antigens (Page 4 of office action dated 03/24/2021).

Claims 36-58 and 60 are currently under consideration on the merits.

Claim Objections
Claims 40 and 60 are objected to because of the following informalities:  
Claim 40 recites “limiting conditions all for only a…” This is grammatically incorrect. It should read “limiting conditions allow for only a…”
Claim 60 recites “of at least 2, or at least 3, or least 3, or least 5, least 10…” This grammatically incorrect. 
Appropriate correction is required.

Claim Interpretation
Claim 37 recites “wherein the suspension of the original population of cells is washed and res-suspended as a washed and/or single cell suspension prior to the in vitro depletion.” The in vitro depletion is interpreted as the in vitro immuno-depletion disclosed in independent claim 36 since that is the only in vitro depletion recited in claim.
Claim 60 recites “wherein the portion of cells in the cell product expressing at least one surface antigen of a group of surface antigens characteristic of hematopoietic is reduced by a factor…” Hematopoietic is interpreted as indicating hematopoietic cells, which is consistent with the rest of claim 60.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 42, 44-47, 50-52, 54-56, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 40 and 45- Claims 40 and 45 recite the terms “limiting conditions” and “limiting incubation conditions”. However, the specification does not provide a specific, limiting definition of either “limiting conditions” or “limiting incubation conditions”, nor are these terms defined  in the art or recognized to have a consistent definition. The specification teaches that limiting the degree of cell depletion is also referred to as depletion under limiting conditions (Specification page 19, lines 31-33).  However, the specification does not teach what breadth is intended to be encompassed by “limiting conditions”. Therefore, it is unclear how the terms “limiting conditions” and “limiting incubation conditions” are intended to limit the claimed invention. As such, the metes and bounds of the claimed invention are unclear
	For purposes of examination, “limiting conditions” and “limiting incubation conditions” are interpreted as any conditions which affect immuno-depletion. 
	Additionally, claim 45 recites the limitation “separation procedure” in lines 2 and 22. However, claim 44 and 36, from which claim 45 depends, do not recite the term “separation procedure”. 
	Furthermore, claim 45 recites 
Regarding claim 42- Claim 42 recites the limitations “the tag” and “the immuno-labeling procedure”. However, claim 36, from which claim 42 depends, lacks any recitation of the terms tag or immuno-labeling. Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, claim 42 is interpreted as depending from claim 38, which recites the terms immune-labeling and tag. The term “immune-labeling” is interpreted by the examiner as “immuno-labeling”.
Regarding claims 44 and 46- Claim 44 and 46 recite the limitation “the cell population”. Claim 46 depends from claim 44, which depends from claim 36. However, claim 36 lacks any recitation of “cell population”. Therefore, there is insufficient antecedent basis for this limitation in the claim. Claim 36 instead recites an original population of cells and an active cell product, it is unclear which group of cells is intended to be the “cell population”.
For purposes of examination, “cell population” is interpreted as the original population of cells.
Additionally, claim 46 recites that primary antibodies were incubated according to “standard incubating conditions”. However, the specification fails to provide a specific, limiting definition for “standard incubating conditions” and the term does not have a specific definition in the art. The specification states that standard incubating conditions may refer to conditions which comply with the specifications by the manufacturer of the antibodies or may be determined in that the binding probability and/or the contact efficiency and/or the binding strength are optimized for maximal Specification page 22, lines 9-18). However, the “may refer” language suggests that the breadth of standard incubating conditions is not limited to this interpretation. As such, it is unclear how the phrase “standard incubating conditions” is intended to limit the claimed invention. Therefore, the metes and bounds of the claimed invention are unclear. 
For purposes of examination, “standard incubating conditions” are interpreted as any conditions allowing for a primary antibody to bind to its target antigen.
Regarding claim 47- Claim 47 recites the limitation “wherein incubation conditions of one or more steps of the immuno-depletion”. However, claim 36, from which claim 47 depends, does not recite any incubation steps and/or conditions. Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, claim 47 is interpreted as “The method of claim 36, wherein the step of in vitro immuno-depletion comprises only a partial saturation of antigenic binding sites of at least one…”
Regarding claim 50- Claim 50 recites the limitation “in vivo depletion”. However, claim 36, from which claim 50 depends, lacks any recitation of the term “in vivo depletion”. Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, claim 50 is interpreted as “The method of claim 36, wherein the duration of the ex vivo manipulations comprising in vitro depletion is limited to less than 10 hours.”
Regarding claim 51- Claim 51 recites:
The method of claim 36, wherein the group of selected surface antigens additionally comprises at least one surface antigen which is: characteristic for one or more cell types of hematopoietic stem cells or cells of hematopoietic lineage, including CD2, CD3, CD 10, CD11b, CD15 (SSEA-1), CD16, CD19, CD44, CD56, CD123, CD235a, CD49f, ICAM-1, absent or essentially absent on mesenchymal stem cells or including CD11a/LFA-1, CD31, CD80, CD86, CD40, and CD144, or characteristic for tumor cells or cells prone to transformation into tumor cells, including CD9, CD15, CD20, CD24, CD31, CD38, CD44, CD117, CD146, CD166, CD171, CD184, CD324, CD325, CD326, CD338, ERb2, and HER2/neu.
In the context of the claim, the term “including” is used as exemplary language (for example, such as, etc.) which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For purposes of examination, the surface antigens following “including” have not been considered. 
Regarding claim 52- Claim 52 recites “wherein the at least one further member of…” However, claim 36, from which claim 52 depends, lacks any recitation of “at least one further member”. Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, claim 52 is interpreted as “The method of claim 36, wherein the group of selected surface antigens further comprises at least one member of the CD45 family selected from CD45R, CD45RB, CD45RC, CD45RAB, CD45RAC, CD45RBC, CD45RO, or CD45R(ABC).
Regarding claims 54-56- Claim 54 recites “wherein the therapeutically active cell product is administered to a subject”. Additionally, claim 55 recites that the cell product is autologous to the subject and claim 56 recites wherein the subject has a selected disease, disorder, or condition. However, independent claim 36, from which claims 54-56 depend, is directed to a method of making a cell product and not a method of treatment. Therefore, it is unclear how the step of administering is intended to further limit the method of making a cell product. Similarly, it is unclear how further limiting the subject to which a cell product is administered is intended to further limit the method of making a cell product. As such, the metes and bounds of the claimed invention are unclear.

Regarding claim 60- Claim 60 is directed to a therapeutically active cell product obtainable ex vivo from an original population of cells derived from a tissue probe, by in vitro depletion of hematopoietic stem cells, wherein the portion of cells in the cell product expressing at least one antigen of a group of surface antigens characteristic of hematopoietic cells is reduced by a factor of at least 2-50 compared to the original population of cells. Depletion of hematopoietic stem cells from the cell product indicates that hematopoietic cells were removed from the cell product. As hematopoietic stem cells were removed from the cell product, it is unclear how a portion of cells remaining in the cell product could be expressing a hematopoietic cell antigen or how you would detect a reduction in the expression of hematopoietic antigens.
For purposes of examination, claim 60 is interpreted as indicating that, following the in vitro depletion of hematopoietic cells in an original population of cells, a final cell preparation will demonstrate an at least 2-50 fold reduction in the expression of at least one hematopoietic surface antigen, wherein the hematopoietic surface antigens comprise CD14, CD34, CD45 and CD45RA, when compared to the original population of cells.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 54 and 55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 54 recites “wherein the therapeutically active cell product is administered to a subject” and claim 55 recites that the cell product is autologous to the subject. However, independent claim 36, from which claims 54 and 55 depend, is directed to a method of making a cell product and not a method of treatment. Administering an autologous cell product to a subject does not further limit the production of a therapeutically active cell product.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 36-39, 41-44, 50-58, and 60 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO2007087519 Centeno (2007) (Reference 1 under foreign patents in the IDS filed 12/05/2019, hereinafter referred to as Centeno) as evidenced by Shin et al. Immune Netw. 2011;11(2): 114-122 (hereinafter referred to as Shin et al) , R&D Systems. Human CD45 Antibody, MAB1430 (2021) (hereinafter referred to as R&D Systems), ThermoFisher Scientific. CD45 Monoclonal Antibody (30-F11) Cat.12-0451-82 (2021) (hereinafter referred to as ThermoFisher), Kayis et al. AMIA Annu Symp Proc. 2012;2012:456-462 (hereinafter referred to as Kayis et al), Abcam. Indirect flow cytometry protocol (2016) (hereinafter referred to as Abcam), and Abcam. Introduction to flow cytometry (2016) (hereinafter referred to as Introduction to flow cytometry).
Regarding claim 36 and 54-56 - Centeno teaches a method for isolating mesenchymal stem cells (i.e. non-hematopoietic stem cells) from bone marrow (Abstract). They teach that bone marrow can be collected from the patient (i.e. tissue donation in the form of a suspension of cells), centrifuged to separate the cells from plasma, and then subjected to an isolation column or device containing antibodies to the specific cells which need to be removed by negative selection (i.e. immuno-depletion) (Page 9, paragraph 0021). Centeno teaches that the negative selection column includes antibodies against antigens such as CD31 and CD14, or against CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 9-10, paragraph 0021 and 0023; Page 14, bullet e). CD34 is a known marker for hematopoietic stem cells (Page 3, paragraph 09). Targeting CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b for negative selection results in a population comprised primarily of mesenchymal stem cells (MSCs, i.e. non-hematopoietic stem cells) (Page 14, bullet e). Lastly, Centeno Page 2, paragraph 0002). Therefore, MSCs are capable of use in the treatment of damaged tissue.
Regarding claim 37- Centeno teaches that negative selection can be achieved through fluorescence activated cell sorting (Page 12, paragraph 0027; Page 13-14, example 1). It was well known in the art prior to the effective filing date of the claimed invention that cells are washed prior to fluorescence activated cell sorting (i.e. washed before in vitro immuno-depletion), as evidenced by Abcam (General procedure, step 1).
Regarding claims 38 and 42-43- Centeno teaches that negative selection can occur through the use of immunoadsorption techniques where antibodies bind to the surface antigens present on cells (i.e. immune-labeling) (Page 3, paragraph 0008). The antibodies are attached to a surface of either a bead, heavier chain of molecules, or a magnetic particle (i.e. magnetic tag) (Page 3, paragraph 0008). Centeno teaches that negative selection columns can be prepared using beads, microspheres, microbeads, alginate gels, and/or magnetic separation technologies (Page 9, paragraph 0023). Additionally, Centeno teaches that cell isolation can be achieved by using a fluorescence activated cell sorter with antibodies targeting CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (i.e. antibody conjugated to a fluorescent tag) (Page 9-10, paragraphs 0021 and 0023; Page 12, paragraph 0027; Page 13-14, example 1). Additionally, antibody based fluorescence activated cell sorting (FACS) is accomplished through either direct (one antibody conjugated to a fluorescent tag) or indirect (primary antibody binds to target antigen, fluorescently tagged secondary antibody binds to primary antibody) labeling, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining). As Centeno teaches the use of FACS for negative selection, the teaching
Regarding claim 39- Centeno teaches that antibodies are attached to a surface of either a bead, heavy chain of molecules, or a magnetic particle, indicating that the immuno-labeling procedure in their Page 3, paragraph 0008). Additionally, Centeno teaches that negative selection can be achieved through fluorescence activated cell sorting (Page 12, paragraph 0027; Page 13-14, example 1). It was well known in the art, prior to the effective filing date of the claimed invention that florescence activated cell sorting can be accomplished through either direct (one antibody conjugated to a fluorescent tag) or indirect (primary antibody binds to target antigen, fluorescently tagged secondary antibody binds to primary antibody), as evidenced by Introduction to flow cytometry (Page 8, Antibody staining).
Regarding claims 41 and 44- Centeno teaches that cell isolation can be achieved by using a fluorescence activated cell sorter with antibodies targeting CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (i.e. antibody conjugated to a fluorescent tag) (Page 9-10, paragraphs 0021 and 0023; Page 12, paragraph 0027; Page 13-14, example 1). Antibody based fluorescence activated cell sorting (FACS) is accomplished through either direct (one antibody conjugated to a fluorescent tag) or indirect (primary antibody binds to target antigen, fluorescently tagged secondary antibody binds to primary antibody) labeling, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining). In the case of indirect staining (i.e. labeling), the primary antibody lacking a fluorophore first binds to its specific antigen, then a secondary antibody carrying a fluorophore binds (i.e. conjugates) to the primary antibody, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining). Furthermore, during FACS when a primary antibody is incubated with a sample of cells the cells are centrifuged and washed to remove any excess primary antibody, as evidenced by Abcam (Page 2, step 6). The cell population is then incubated with a fluorescently labeled secondary antibody (i.e. tag conjugated secondary antibody) which binds to the primary antibody, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining) and Abcam (Page 2, step-8).

	 Regarding claim 50- Centeno teaches that their method is intended for operating room staff in a clinical setting to isolate a MSC population during the same surgical procedure as transplantation (Abstract). As the length of surgeries are under 10 hours, as evidenced by Kayis et al. (Fig. 1 of Kayis et al), the teachings of Centeno are considered to meet the claimed limitation.
	Regarding claim 51- Centeno teaches that several surface antigens can be used for negative selection, including CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 13-14, example 1). CD34 is a known marker for hematopoietic stem cells (Page 3, paragraph 09).
	Regarding claims 52 and 53- Centeno teaches that the negative selection column could include antibodies against antigens such as CD31 and CD14, or against CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 9-10, paragraphs 0021 and 0023; Page 14, bullet e). It is a property of CD45 antibodies to bind multiple, or all, isoforms of a CD45 antigen, as evidenced by R&D systems (entire document), ThermoFisher (entire document), and Shin et al (Abstract). As Centeno teaches the removal of cells expressing a CD45 antigen using antibody-based methods, the teachings of Centeno also encompass the removal of all CD45 isoforms. 
	Regarding claims 57 and 58- Centeno teaches a method for isolating mesenchymal stem cells (i.e. non-hematopoietic stem cells) from bone marrow (Abstract). They teach that bone marrow can be collected from the patient (i.e. tissue donation in the form of a suspension of cells), centrifuged to separate the cells from plasma, and then subjected to an isolation column or device containing antibodies to the specific cells which need to be removed by negative selection (Page 9, paragraph 0021). Centeno teaches that the negative selection column could include antibodies against antigens such as CD31 and CD14, or against CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 9-10, paragraph 0021 and 0023; Page 14, bullet e). Targeting CD14, CD11a, CD45, Page 14, bullet e).
	As the method of Centeno is the same as that instantly claimed, the cell product produced by such a method will be the same.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 38-40, 44-45, 47-49, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007087519 Centeno (2007) (Reference 1 under foreign patents in the IDS filed 12/05/2019, hereinafter referred to as Centeno) as evidenced by Abcam. Indirect flow cytometry protocol (2016) (hereinafter referred to as Abcam) and Abcam. Introduction to flow cytometry (2016) (hereinafter referred to as Introduction to flow cytometry), and in view of Basu et al. J Vis Exp. 2010;(41):1546 (hereinafter referred to as Basu et al).
	Regarding claim 36 - Centeno teaches a method for isolating mesenchymal stem cells (i.e. non-hematopoietic stem cells) from bone marrow (Abstract). They teach that bone marrow can be collected from the patient (i.e. tissue donation in the form of a suspension of cells), centrifuged to separate the cells from plasma, and then subjected to an isolation column or device containing antibodies to the specific cells which need to be removed by negative selection (i.e. immuno-depletion) (Page 9, paragraph 0021). Centeno teaches that the negative selection method could include antibodies against Page 9-10, paragraph 0021 and 0023; Page 14, bullet e). Targeting CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b for negative selection results in a population comprised primarily of mesenchymal stem cells (MSCs, i.e. non-hematopoietic stem cells) (Page 14, bullet e).
	Regarding claim 38- Centeno teaches that negative selection can occur through the use of immunoadsorption techniques where antibodies bind to the surface antigens present on cells (i.e. immune-labeling) (Page 3, paragraph 0008). The antibodies are attached to a surface of either a bead, heavier chain of molecules, or a magnetic particle (i.e. magnetic tag) (Page 3, paragraph 0008). Centeno teaches that negative selection columns can be prepared using beads, microspheres, microbeads, alginate gels, and/or magnetic separation technologies (Page 9, paragraph 0023). Additionally, Centeno teaches that cell isolation can be achieved by using a fluorescence activated cell sorter (i.e. antibody conjugated to a fluorescent tag) (Page 12, paragraph 0027; Page 13-14, example 1). 
Regarding claim 39- Centeno teaches that antibodies are attached to a surface of either a bead, heavy chain of molecules, or a magnetic particle, indicating that the immuno-labeling procedure in their method utilized direct immuno-labeling (Page 3, paragraph 0008). Additionally, Centeno teaches that negative selection can be achieved through fluorescence activated cell sorting (Page 12, paragraph 0027; Page 13-14, example 1). It was well known in the art prior to the effective filing date of the claimed invention that florescence activated cell sorting can be accomplished through either direct (one antibody conjugated to a fluorescent tag) or indirect (primary antibody binds to target antigen, fluorescently tagged secondary antibody binds to primary antibody), as evidenced by Introduction to flow cytometry (Page 8, Antibody staining).
Regarding claim 44- Centeno teaches that cell isolation can be achieved by using a fluorescence activated cell sorter with antibodies targeting CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, Page 9-10, paragraphs 0021 and 0023; Page 12, paragraph 0027; Page 13-14, example 1). Antibody based fluorescence activated cell sorting (FACS) is accomplished through either direct (one antibody conjugated to a fluorescent tag) or indirect (primary antibody binds to target antigen, fluorescently tagged secondary antibody binds to primary antibody) labeling, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining). In the case of indirect staining (i.e. labeling), the primary antibody lacking a fluorophore first binds to its specific antigen, then a secondary antibody carrying a fluorophore binds (i.e. conjugates) to the primary antibody, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining). Furthermore, during FACS when a primary antibody is incubated with a sample of cells the cells are centrifuged and washed to remove any excess primary antibody, as evidenced by Abcam (Page 2, step 6). The cell population is then incubated with a fluorescently labeled secondary antibody (i.e. tag conjugated secondary antibody) which binds to the primary antibody, as evidenced by Introduction to flow cytometry (Page 8, Antibody staining) and Abcam (Page 2, step-8).	Regarding claim 47- Centeno teaches that the negative selection method could include antibodies against antigens such as CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 9-10, paragraph 0021 and 0023; Page 14, bullet e).
	Regarding claim 49- Centeno teaches that the negative selection method could include antibodies against antigens such as CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 9-10, paragraph 0021 and 0023; Page 14, bullet e). Centeno teaches that negative selection columns can be prepared using beads, microspheres, microbeads, alginate gels, and/or magnetic separation technologies (Page 9, paragraph 0023). Additionally, Centeno teaches that cell isolation can be achieved by using a fluorescence activated cell sorter (i.e. antibody conjugated to a fluorescent tag) (Page 12, paragraph 0027; Page 13-14, example 1).
Regarding claim 60- Centeno teaches a method for isolating mesenchymal stem cells (i.e. non-hematopoietic stem cells) from bone marrow for therapeutic use (Abstract). They teach that bone marrow can be collected from the patient (i.e. tissue probe), centrifuged to separate the cells from plasma, and then subjected to an isolation column or device containing antibodies to the specific cells which need to be removed by negative selection (i.e. immuno-depletion) (Page 9, paragraph 0021). Centeno teaches that the negative selection method could include antibodies against antigens such as CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b (Page 9-10, paragraph 0021 and 0023; Page 14, bullet e). Targeting CD14, CD11a, CD45, glycophorin A, CD3, CD19, CD34, CD39, and CD66b for negative selection results in a population comprised primarily of mesenchymal stem cells (MSCs, i.e. non-hematopoietic stem cells) (Page 14, bullet e).
	
However, Centeno fails to teach wherein the immuno-labeling procedure and/or separation procedure of the immuno-depletion is performed under limiting conditions, wherein the limiting conditions favor the depletion of cells from the original population of cells which have a higher number of selected surface-antigen-specific antibodies bound per cell compared to cells which have a lower number of such selected antibodies bound per cell, wherein one or both of the following conditions is applied: wherein, in the direct immuno-labeling procedure, limiting incubation conditions allow for only a partial saturation of the antigenic binding sites of the selected surface antigens on the cells by tag-conjugated antibodies, or wherein, in the separation procedure, conditions are adjusted such that cells which are labeled with two or more tags are removed from the original cell population whereas cells comprising fewer tags remain in the original cell population (claim 40). 

Additionally, Centeno fails to teach wherein one or more steps of the immuno-labeling procedure of the immuno-depletion is performed under limiting conditions, wherein the limiting conditions favor the 
	wherein one or more of the following conditions is applied:
	in the first step of the indirect immunolabeling procedure, limiting conditions allow for only a partial saturation of the antigenic binding sites of the selected surface antigens on the cells by the primary antibodies, or 
in the second step of the indirect immuno-labeling procedure, limiting incubation conditions allow for only a partial saturation of the antigenic binding sites of the primary antibodies by the tag- conjugated secondary antibodies, or
in the first step of the indirect immuno-labeling, standard incubation conditions are applied to allow for a maximized saturation of the selected surface antigenic binding sites while minimizing unspecific binding of the primary antibodies to the cells and in the second step of the indirect immuno- labeling limiting incubation conditions allow for only a partial saturation of the antigenic binding sites on the primary antibodies by the tag-conjugated secondary antibodies, or
 in the first step of the indirect immuno-labeling limiting incubation conditions are adjusted to allow for only a partial saturation of the selected surface antigenic binding sites on the cells, and in the second step of the indirect immuno-labeling standard incubation conditions allow for a maximized saturation of the antigenic binding sites on the primary antibodies in the original cell population (claim 45).
	Furthermore, Centeno fails to teach wherein the step of in vitro immuno-depletion comprises only a partial saturation of antigenic binding sites of at least one of the selected surface antigens (Claim 47), wherein the partial saturation of the antigenic binding sites is achieved by reducing the contact Claim 48).
Centeno fails to teach wherein the in vitro immuno-depletion comprises an immuno-labeling procedure for labeling the cells expressing at least one surface antigen of the group of selected surface antigens, wherein the immuno-labeling is performed in at least two stages, wherein in a first stage cells are labeled with antibodies against selected surface antigens except for antibodies against CD34, and wherein in a second stage performed after the first stage, cells are labeled with antibodies against CD34 (claim 49).
Lastly, Centeno fails to teach wherein the in vitro depletion of hematopoietic cells in an original population of cells results in a reduction of at least one hematopoietic surface antigen by a factor of at least 2, 3, 5, 10, or 50 in the final cell preparation when compared to the original population of cells (claim 60).

	Regarding claims 40, 45, 47, and 48- Basu et al teaches that experimental and clinical studies often require highly purified cell populations (Abstract). Fluorescence activated cell sorting (FACS) is a technique of choice to purify cell populations of a known phenotype (Abstract). They teach that FACS is the preferred method when very high purity of the desired population is required, when the target cell population expresses a very low level of the identifying marker, or when separation is based on differential marker density (Abstract; Discussion paragraph 01). Basu et al further teaches that negative selection is also possible using FACS (Abstract). To this end, Basu et al teaches an example protocol for FACS (Whole document). 
In their example method, Basu et al teaches that, during sorting, gating tools and subsetting methods should be used to define the populations of interest (Page 2, step 13). Once the gates have been determined, the gates can be selected for sorting the cells into external collection tubes (Page 2, steps 13-14). Examples, of pre-sort and post-sort staining are shown by Fig. 1 of Basu et al. (Page 3, Fig. 1). Fig. 1A demonstrates that the fluorescent signal between two populations does not have a distinct cut off, and that some partial overlap may exist (i.e. some cells are either partially saturated or express lower levels of antigen) (Fig. 1A). Additionally, Fig.1A shows that cells which demonstrated higher fluorescent signals for the antigen B220 (i.e. more antigens or higher saturation of antigens) were preferentially separated from those with low or no signal (Bottom left quadrant of Fig. 1A). As mentioned above, Basu et al teaches that FACS can also be used for negative selection, therefore the opposite conditions could also be applied in Fig. 1 (i.e. retaining cells with low B220 staining and removing those with high B220 staining) (Abstract; Fig. 1).  Basu et al also teaches that for multicolor staining, antibody selection is a critical step and fluorochromes are chosen based on the detection system, brightness of fluorophores, and the expression level of target antigens (Discussion, paragraph 03). Lastly, Basu et al teaches that once the antibodies have been chosen, their activity should be optimized by performing a titration analysis (i.e. incubating the cells under limiting conditions for both primary and secondary antibodies) (Discussion, paragraph 05). This step is important as the use of suboptimal concentrations of staining can result in poor separation of the desired cell population while the use of high concentrations increases the chance for non-specific staining (Discussion, paragraph 05).
As antibody binding to a target antigen is partially dependent on the concentration of the antibody, performing a titration analysis would result in both the partial and complete saturation of antigenic binding sites (lower concentrations resulting in less saturation, higher concentrations resulting in greater saturation). This is true whether the immuno-labeling procedure is direct or indirect. Additionally, lowering the concentration of an antibody during titration would also reduce the contact efficiency between an antibody and its antigen, as well as reduce the probability of binding. Furthermore, as discussed above, the creation of gates for fluorescent intensity distinguishes between cell populations which have no or low fluorescent signal from those with high fluorescent signal. 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of isolating MSCs taught by Ceteno to include titrating the antibodies (i.e. immuno-label under limiting conditions). One of ordinary skill in the art would have been motivated to do so to find the optimal concentration of antibodies for distinguishing a target population of cells from an undesired cell population, as taught by Basu et al. One of ordinary skill would have a reasonable expectation of success as methods for titrating antibodies and measuring fluorescence intensity were known in the art prior to the effective filing date of the claimed invention. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of isolating MSCs taught by Centeno to include establishing fluorescent gates for cell sorting (i.e. immuno-depletion under limiting conditions). One of ordinary skill would have been motivated to do so to differentiate between a desired and undesired cell population, and to sort the cells accordingly, as taught by Basu et al. One of ordinary skill would have a reasonable expectation of success as establishing gates for fluorescent intensity to sort fluorescently labeled cells was routine in the art prior to the effective filing date of the claimed invention.
Regarding claim 49- In addition to the teachings above, Basu et al teaches that prior to FACS a starting cell suspension can be enriched for a desired cell population by a bulk purification method such as magnetic sorting (Page 1, step 3). Basu et al teaches that introducing the additional enrichment step is beneficial because it can reduce sorting time (Page 1, step 3). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of isolating MSCs taught by Centeno to include a bulk enrichment step (targeting a desired cell population to be retained or depleted) prior to 
Regarding claim 60- In addition to the teachings above, Basu et al teaches that FACS is a highly sophisticated technique for purifying cell populations of interest, in which a very high purity (95-100%) of the sorted population can be obtained (Discussion, paragraph 01). As an example, they teach that TCRβ+ B220- cells were separated from TCRβ-B220+ cells using FACS (Fig. 1A). Following cell sorting, the population of TCRβ+ B220- cells was reduced by a factor of 59.5 (Fig. 1A).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Centeno to confirm that the presence of a cell population expressing at least one hematopoietic marker was reduced by a factor of at least 2 to 50. One of ordinary skill in the art would have been motivated to do so to confirm that the isolated cell population was free of undesired cells (such as hematopoietic cells) and therefore enriched for the desired population (such as MSCs). One of ordinary skill would have a reasonable expectation of success as FACS was known to result in a high purity of the sorted population and was demonstrated by Basu et al to result in a reduction of one undesired cell population by a factor of 59.5.

Claims 36, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007087519 Centeno (2007) (Reference 1 under foreign patents in the IDS filed 12/05/2019, hereinafter referred to as Centeno) as evidenced by Abcam. Indirect flow cytometry protocol (2016) (hereinafter referred to as Abcam) and Abcam. Introduction to flow cytometry (2016) (hereinafter referred to as Introduction to flow cytometry), and in view of Basu et al. J Vis Exp. 2010;(41):1546 (hereinafter referred to as Basu et al) as applied to claims 36 and 44 above, and further in view of Koguchi et al. J Vis Exp. 2016;(108):e53485 (hereinafter referred to as Koguchi et al).
The teachings of Centeno and Basu et al regarding the limitations of claims 36 and 44 have been discussed previously.
However, Centeno and Basu et al fail to teach wherein, in the first step of the immuno-labeling, the cell population is incubated with primary antibodies against at least 3 different selected surface antigens at the same time, and each of the primary antibodies is incubated according to standard incubation conditions (claim 46).
Koguchi et al teaches a method for preparing antibody cocktails for immunophenotypic analysis of human peripheral blood with flow cytometry (Abstract). They teach that antibody cocktails (i.e. a mixture of multiple antibodies) used in the clinical laboratory are typically less complex and available pre-titered and pre-mixed from the manufacturer (Introduction, paragraph 03). Only a single transfer of pre-mixed antibody cocktail is then required (Introduction, paragraph 03). They further teach that in a research setting, antibody cocktails of 10-16 antibodies are typical (introduction, paragraph 03). Once the antibody cocktail is prepared it can be mixed with a sample of cells for labeling (Page 5, steps 14-22). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of isolating MSCs taught by Centeno and Basu et al to include labeling cell populations by incubating them with multiple primary antibodies. One of ordinary skill in the art would have been motivated to do so to reduce the cell processing time and number of cell processing steps required for isolation. One of ordinary skill would have a reasonable expectation of success as the use of antibody cocktails for FACS were well known in the art prior to the effective filing date of the claimed invention, as demonstrated by Koguchi et al.


Conclusion
Status of the claims
Claims 36-58 and 60 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635